Title: To George Washington from Jonathan Trumbull, Sr., 16 September 1780
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Sir
                            Lebanon 16th Septr 1780
                        
                        I have been honored with your letters of the 22nd 27th & 28th ultimo, which were received soon after
                            my letter of the 31st had been sent forward to Your Excellency. In this letter I informed you Sir of a quantity of Mess
                            Beef which might be sent on from this State if required.
                        As to fresh beef, I hope that before this time some supplies (though I fear but small) have been received
                            from us. The supplies for the army must be regular, and sufficient magazines established—The provisions furnished our
                            Allies at Newport from this State—the mode of making these purchases, and the consequences attending these circumstances
                            will, I fear for the present, render supplies from our State precarious and scanty. This important subject is now under
                            the consideration of my Council, and the rest of the New England States, and I hope that in a few days, I shall be able to
                            write to Your Excellency more particularly upon this head.
                        I am informed that Your Excellency has ordered our two State Regiments to North Castle, or its
                            neighbourhood—this has occasioned an application to call in the militia for the defence of Greenwich, which request has
                            been complied with. As the general view of the State has been that these Regiments should be employed to protect our
                            southwestern frontiers, and to join the main army under Your Excellency’s direction, whenever any capital operation should
                            be undertaken—As soon therefore as Your Excellency shall judge it proper, I wish Sir that you would order these Regiments
                            to return to their former station, so that the militia ordered in upon this occasion might be dismissed. I am, with great
                            Truth and Consideration Your Excellency’s Most Obedient and Very hble Servant
                        
                            Jonth; Trumbull
                        
                    